Citation Nr: 1635469	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound affecting the lumbar spine.

2.  Entitlement to service connection for residuals of a gunshot wound affecting the cervical spine.

3.  Entitlement to service connection for residuals of a gunshot wound affecting the left leg.


REPRESENTATION

Veteran represented by:	Cheryl R. King, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran, his spouse, and his daughter testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In September 2015, the Board denied the Veteran's claims of entitlement to service connection for an eye disorder and residuals of a gunshot wound affecting the lumbar spine, cervical spine, and left leg.  At that time, the Board also remanded the issue of entitlement service connection for a stomach disorder.

The Veteran appealed the Board's decision denying service connection for residuals of a gunshot wound affecting the lumbar spine, cervical spine, and left leg to the United States Court of Appeals for Veterans Claims (Court) which, in June 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the Board's decision pertaining to such issues and remanded the matter to the Board for further action.

Relevant to the issue of entitlement to service connection for a stomach disorder, which was remanded in June 2015, the Board notes that the development ordered has not yet been completed and it has not been recertified to the Board.  Therefore, such issue is not properly before the Board at this time.  

The Board further observes that a December 2015 rating decision granted a 50 percent rating for posttraumatic stress disorder as of September 21, 2015; denied a compensable rating for gunshot wound to the left sacral area; denied service connection for bilateral hearing loss, tinnitus, and numbness in toes/ears due to frostbite; and denied entitlement to a total disability rating based on individual unemployability.  Thereafter, in January 2016, the Veteran entered a notice of disagreement as to the propriety of the assigned ratings for his service-connected disabilities, the denial of service connection for his claimed disorders, and denial of a TDIU.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the Joint Motion, the parties agreed that the Board's September 2015 decision denying service connection for lumbar spine, cervical spine, and left leg disorders should be vacated and remanded.  In this regard, the parties noted that the Veteran alleges residual bullet and shrapnel fragments he incurred in Korea cause difficulties with his lumbar and cervical spine, and left leg.  X-rays confirm bullet fragments in the sacrum and pelvis area, and he has been granted service connection for a gunshot wound to the left sacral area and residual scar from a gunshot wound of the left hip.  Additionally, in the September 2015 decision, the Board found credible the Veteran's reports of shrapnel wound to the neck from a mortar detonation.  The record further shows diagnoses of degenerative joint disease of the lumbar spine, cervical spine, and both hips.  However, in the September 2015 decision, the Board accorded great probative weight to February 2012 and July 2015 VA examiners' opinions that found no relationship between the in-service gunshot wound and the Veteran's current disorders, and denied the claims.

In the Joint Motion, the parties determined that the Board erred in relying on such opinions as neither examiner directly addressed the question of whether the Veteran's in-service gunshot wound aggravated his claimed disorders, and no examiner addressed whether the Veteran's cervical spine disorder is directly related to his credible report of an in-service shrapnel wound to the neck from a mortar detonation.  The Board finds that an addendum opinion is needed to address these theories of entitlement.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only use independent medical evidence and may not substitute its own medical opinion for that of competent medical professionals); Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011) (holding that the Board may not make a medical inference unsupported by the existing medical evidence).

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from December 2015 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from December 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, return the record to the VA examiner who conducted the Veteran's February 2012 examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine, cervical spine, and/or left leg disorder is related to service, to include the Veteran's in-service bullet wounds, which resulted in fragments in the sacrum and pelvis area, and/or his credible report of an in-service shrapnel wound to the neck from a mortar detonation.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis of the lumbar spine, cervical spine, and/or left hip manifested within one year of the Veteran's service discharge in December 1952, i.e., December 1953.  If so, please describe the manifestations.

The examiner should further offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine, cervical spine, and/or left leg disorder is caused OR aggravated by the Veteran's service-connected gunshot wound to the left sacral area and/or residual scar from a gunshot wound of the left hip.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




